Exhibit 32.2 Statement of Chief Financial Officer Pursuant to Section 1350 of Title 18 of the United States Code Pursuant to Section 1350 of Title 18 of the United States Code as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of2002, the undersigned, Michael P. Monahan, the Chief Financial Officer of Nutrisystem, Inc. (the "Company"), hereby certifies that based on the undersigned’s knowledge: 1) The Company's Quarterly Report on Form 10-Q for the period ended June 30, 2016 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 3, 2016 /S/ Michael P. Monahan Executive Vice President and Chief Financial Officer
